State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 26, 2017                   522820
________________________________

In the Matter of JOHNATHAN
   JOHNSON,
                    Appellant,
      v
                                            MEMORANDUM AND ORDER
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   November 29, 2016

Before:   Peters, P.J., Rose, Devine, Clark and Aarons, JJ.

                             __________


     Johnathan Johnson, Malone, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Martin A.
Hotvet of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Feldstein,
J.), entered February 29, 2016 in Franklin County, which, in a
proceeding pursuant to CPLR article 78, among other things,
granted respondent's motion to dismiss the petition.

      Petitioner, an inmate, claimed that he was improperly
denied a religious meal on February 26, 2015 while he was
confined in his cell. He filed a grievance disputing the matter,
but was advised by the Central Office Review Committee that his
name was on the list of inmates who were to receive the religious
meal. He then made a request under the Freedom of Information
Law (see Public Officers Law art 6 [hereinafter FOIL]) for
disclosure of the logbook containing the names of the correction
officers assigned to his special housing unit when he was
                              -2-                  522820

allegedly denied the religious meal so that he could name them in
a civil rights action. His request was denied and he filed an
administrative appeal. When his administrative appeal was not
timely decided, he commenced this CPLR article 78 proceeding in
the nature of mandamus to compel disclosure. Thereafter, his
administrative appeal was decided and he was provided with the
logbook, the only redaction being the inmates' names. Names of
the officers on duty were not redacted. In light of this
disclosure, respondent moved to dismiss the petition as moot.
Petitioner, in turn, cross-moved to convert the proceeding to one
for preaction discovery under CPLR 3102 (c). Supreme Court
granted respondent's motion and denied petitioner's cross motion.
Petitioner now appeals.

      We affirm. The petition is clearly moot as disclosure of
the logbook provided petitioner with the names of the correction
officers on duty during the relevant time period and he has,
thus, received all of the relief that he requested and to which
he is entitled (see Matter of DeFreitas v New York State Police
Crime Lab, 141 AD3d 1043, 1044 [2016]). In view of this, there
is no basis upon which to convert the proceeding to one for
preaction disclosure under CPLR 3102 (c).

     Peters, P.J., Rose, Devine, Clark and Aarons, JJ., concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court